         Case 1:19-cv-00247-DWA Document 11 Filed 01/27/21 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WILLIAM CARLOS VAZQUEZ,                                 )
                                                        )
                     Plaintiff,                         )
       -vs-                                             )        Civil Action No. 19-247
                                                        )
ANDREW M. SAUL,                                        )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
       Defendant.                                      )

AMBROSE, Senior District Judge


                                             OPINION

       Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 7 and 9).

Both parties have filed Briefs in Support of their Motions. (ECF Nos. 8 and 10). After careful

consideration of the submissions of the parties, and based on my Opinion set forth below, I am

granting Plaintiff’s Motion for Summary Judgment (ECF No. 7) and denying Defendant’s Motion

for Summary Judgment. (ECF No. 9).



I. BACKGROUND

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying his application for supplemental security income pursuant to the Social Security

Act. Administrative Law Judge (“ALJ”), Brian W. Wood, held a hearing on July 23, 2018. (ECF

No. 5-3). On October 25, 2018, the ALJ issued an unfavorable decision finding Plaintiff was not

disabled under the Act. (ECF No. 5-2, pp. 13-24).

       After exhausting all administrative remedies, Plaintiff filed the instant action with this court.

The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 7 and 9). The issues

are now ripe for review.


                                                  1
         Case 1:19-cv-00247-DWA Document 11 Filed 01/27/21 Page 2 of 6



II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.       20 C.F.R. §404.1520(a).       The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,


                                                 2
          Case 1:19-cv-00247-DWA Document 11 Filed 01/27/21 Page 3 of 6



whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.       The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

        B.      Plaintiff’s Residual Functional Capacity (RFC) 1

        In this case, the ALJ determined Plaintiff has the RFC to perform sedentary work with very

specific mental and physical limitations. (ECF No. 5-2, p. 18). Plaintiff argues that the ALJ’s

RFC determination was made without medical and mental functional assessments of Plaintiff’s

functional abilities and limitations such that it is unclear how he reached his RFC conclusions

thereby resulting in an unsupported RFC finding and frustrating meaningful review.            (ECF No.

8, pp. 12-17). Additionally, Plaintiff argues that the ALJ erred in failing to develop the record by

ordering a consultative examination. (ECF No. 8, pp. 17-19). Therefore, Plaintiff argues that



1
 RFC refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his/her
own limitations. 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). Additionally, a person’s RFC is an
administrative finding reserved for the ALJ, not a medical opinion to be rendered by a doctor. 20 C.F.R.
§§404.1527, 416.927; 20 C.F.R. §§404.1546(c), 416.946(c).

                                                    3
          Case 1:19-cv-00247-DWA Document 11 Filed 01/27/21 Page 4 of 6



the ALJ’s decision is not supported by substantial evidence and remand is appropriate. Id. After

a review of the record, I agree.

        In this case, the ALJ gave little weight to the opinion of Plaitniff’s treating doctor, Jeffrey

Nechleba, M.D. (ECF No. 5-2, p. 21). Additionally, the ALJ gave no weight to the report of the

State Agency doctor, Dr. Schnepp, because he thought there was insufficient evidence. Id. The

ALJ also gave little weight to the GAF2 scores. Id. Finally, the ALJ gave “some weight” to the

medical source statement of Dr. Pelkowski but only as it relates to mental abilities. Id. In other

words, there is no other opinion evidence of record regarding Plaintiff’s physical functional abilities

(and very limited on mental functional abilities) upon which the ALJ could have relied upon in

forming the very specific RFC for Plaintiff. Id. “Rarely can a decision be made regarding a

claimant’s [RFC] without an assessment from a physician regarding the functional abilities of the

claimant.” Gormont v. Astrue, No. 11-2145, 2013 WL 791455 at *7 (M.D. Pa. Mar. 4, 2013),

citing Doak v. Heckler, 790 F.2d 26 (3d Cir. 1986). While this is not a requirement, the ALJ must

support his/her determination with substantial evidence.

        Furthermore, “an administrative law judge lacks the expertise to ascertain a claimant's

residual functional capacity from raw medical data.” Moffatt v. Astrue, No. CIV.A. 10-226, 2010

WL 3896444, at *6 (W.D. Pa. Sept. 30, 2010) (citations omitted). Additionally, I note that the ALJ



2
 GAF is an acronym which refers to an individual's score on the Global Assessment of Functioning Scale.
American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. Text
Revision 2000). The scale is used to report the “clinician's judgment of the individual's overall level of
functioning” in light of his psychological, social, and occupational limitations. Id. The GAF ratings range
from 1 to 100. GAF scores are arrived at by a clinician based on his or her assessment of a patient’s self-
reporting. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 32
(4th ed. Text Revision 2000). GAF scores do not have a direct correlation to the disability requirements
and standards of the Act. See, 65 Fed. Reg. 50746, at 50764-65 (2000). In fact, as of May 18, 2013, the
American Psychiatric Association no longer endorses the GAF scale as a measurement tool. See,
Diagnostic and Statistical Manual of Mental Disorders (DMS-V) (5th ed. 2013). Nonetheless, GAF scores
are still medical evidence that informs a Commissioner's judgment in assessing whether an individual is
disabled.


                                                    4
         Case 1:19-cv-00247-DWA Document 11 Filed 01/27/21 Page 5 of 6



found Plaintiff’s testimony was not entirely consistent with the evidence in the record. (ECF No.

5-2, p. 19). Consequently, after a review of the record, I am unable to discern the ALJ’s basis

for his very specific RFC determination containing numerous mental and physical limitations. I

find there is ambiguity in the record as to how the ALJ arrived at Plaintiff’s functional limitations in

his RFC determination.       As a result, I am unable to make a proper meaningful review.

Therefore, I find the ALJ’s opinion is not based on substantial evidence and remand is warranted.

        Upon remand, the ALJ may consider securing an opinion from a consultative examiner.

The decision to order a consultative examination is within the sound discretion of the ALJ.

Thompson v. Halter, 45 Fed.Appx. 146, 149 (3d Cir. 2002); 20 C.F.R. §§ 404.1517, 416.917. An

“ALJ's duty to develop the record does not require a consultative examination unless the claimant

establishes that such an examination is necessary to enable the ALJ to make the disability

decision.” Id. Other circumstances necessitating a consultative examination include situations

where a claimant's medical records do not contain needed additional evidence, or when the ALJ

needs to resolve a conflict, inconsistency or ambiguity in the record.               See, 20 C.F.R.

§§404.1519(a), 416.919(a).

        An appropriate order shall follow.




                                                   5
         Case 1:19-cv-00247-DWA Document 11 Filed 01/27/21 Page 6 of 6



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WILLIAM CARLOS VAZQUEZ,                            )
                                                   )
                     Plaintiff,                    )
                                                   )
       -vs-                                        )        Civil Action No. 19-247
                                                   )
ANDREW M. SAUL,                                   )
COMMISSIONER OF SOCIAL SECURITY,                  )
                                                  )
       Defendant.                                 )

AMBROSE, Senior District Judge



                                     ORDER OF COURT

       THEREFORE, this 27th day of January, 2021, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 7) is granted and Defendant’s Motion for Summary Judgment (ECF

No. 9) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.



                                                  BY THE COURT:

                                                  s/ Donetta W. Ambrose
                                                  Donetta W. Ambrose
                                                  United States Senior District Judge




                                              6
